Citation Nr: 0830272	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  96-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to presumptive service connection for a chronic 
fatigue due to an undiagnosed illness or a medically 
unexplained multisymptom illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961, and from June 1991 to January 1992, including service 
in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Winston-Salem, 
North Carolina.  

This matter was previously before the Board, and adjudicated 
in a decision dated in September 2006.  In that decision, the 
Board denied service connection for the disability claimed 
here.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in June 2008, the Court granted a joint motion of 
the parties and remanded the case to the Board for action 
consistent with the joint motion.


REMAND

In the May 2008 joint motion, the parties stipulated that a 
January 2001 VA examination report and a March 2001 addendum 
(misidentified in the joint motion as February 2001) did not 
fully comply with the Board's remand instructions and that 
the Board erred in failing to ensure such compliance.  In so 
finding, the Parties noted that the VA medical examiner did 
not review the claims file prior to the January 2001 VA 
medical examination, and failed to discuss laboratory test 
results, including current and past liver test results; and 
that the conclusion in the addendum was not supported with 
proper analysis.  

The Court has held that RO compliance with a Board remand is 
not discretionary, and that, if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Indeed, the Parties to the joint motion have specifically 
stipulated that, on remand to the Board, "a sufficient 
examination should be ordered."  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his fatigue 
since his discharge from service or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
complaints of fatigue.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.  

The examiner should ascertain the 
veteran's work history, including the 
number of jobs worked simultaneously and 
the hours worked per week.  

In addressing the questions below, the 
examiner should refer to the following 
regulatory requirements for a diagnosis of 
chronic fatigue syndrome: 

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 
(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (2007).  

Based upon a review of the evidence of 
record, the clinical examination, and any 
laboratory tests accomplished, the 
examiner should state for the record 
whether it is at least as likely as not 
that the veteran has chronic fatigue 
syndrome under the criteria listed above, 
or whether it is at least as likely as not 
that his complaints of fatigue are 
attributable to an undiagnosed illness.  
It is imperative that the physician 
address the presence or absence of the 
objective manifestations of chronic 
fatigue syndrome as set forth in the 
regulation cited above.  If attributable 
to an undiagnosed illness, the examiner 
should specify the objection indications 
of chronic disability used as a basis to 
determine that chronic fatigue exists.  
All opinions expressed should be supported 
by reference to pertinent evidence of 
record and the clinical evaluation.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


